Citation Nr: 1109534	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD), currently assigned a 30 percent evaluation.

2.  Entitlement to a higher initial evaluation for asthma, currently assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for chondromalacia patella of the right knee, currently assigned a 10 percent evaluation.

4.  Entitlement to a higher initial evaluation for degenerative disc disease, L3-4, currently assigned a 10 percent evaluation.

5.  Entitlement to a higher initial evaluation for tinea versicolor, currently assigned a 10 percent evaluation.

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had verified active service in the U.S. Army from June 1993 to April 1998; additional active duty in the U.S. Navy is to be verified, as discussed below.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In May 2010, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The issue of entitlement to service connection for an incisional hernia, surgically repaired in August 2008, as secondary to service-connected status post-operative GERD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence discloses the likely existence of additional service department records, which must be obtained.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In this regard, the additional records would pertain to evaluations undertaken, as well as the Veteran's duty status, during the appeal period.  Specifically, TDRL examinations dated in September 2008 indicate that the Veteran was trying to get back onto active duty.  It was noted that he was cleared to return to duty from a pulmonary standpoint.  From an orthopedic standpoint, he was safe to perform all activities as tolerated, but it was recommended that he engage in low or non-impact activities for fitness if he was allowed to return to active duty.  Subsequently, in December 2009, the Veteran filed an Application for Correction of Military Records with the Department of Defense.  On the application form, it was noted that his type of discharge was "Medical/Honorable," and that his date of discharge from active duty was August 31, 2009.  In the spaces for a description of the error claimed by the Veteran, and the reasons for his claim, "PLEASE SEE ATTACHED" was noted.  Any such attachments are not included in the evidence of record, however.  These records, as well as any other records pertaining to the Veteran's Navy service should be obtained.  In this regard, the last previous request for records was in June 2007, apparently prior to his TDRL evaluation; thus, the records may not have been forwarded to the RMC by the time of the formal finding of unavailability of service treatment records dated in July 2007.

This evidence should include verification of the dates of the Veteran's service.  The service department has verified the Veteran's Army service from June 1993 to April 1998.  As to his Navy service, however, the DD Form 214 reflects he had active duty in the U.S. Navy from January 1994 to April 2007.  Because the beginning of this period of service overlaps with his previously verified active duty in the U.S. Army (from June 1993 to April 1998), and the end date may have been changed (given the discharge date of August 2009 noted in the Application for Correction of Military Records), verification of the Veteran's active duty must be obtained.  

In addition, the Veteran must be afforded current examination concerning the service-connected disabilities at issue, as he claims the conditions have worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, an April 2010 evaluation by a private chiropractor noted that the Veteran was curently not employed due to disability.  As recently as the May 2009 VA examination, he was employed on a full-time basis; this apparent change in his employment status must be followed up.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Specifically, a TDIU claim is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the RO should clarify whether the Veteran is claiming to be unemployable due to service-connected disabilities; unless the Veteran states otherwise, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) should be addressed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Request the following information from the Department of Defense and/or appropriate records repository:
*  All records compiled in connection the Application for Correction of Military Records filed by the Veteran in December 2009, to include attachments to the application and a decision by the Board of Correction of Military Records, if such has been issued.
*  All records compiled in connection with the TDRL evaluation commencing in September 2008, to include copies of the complete, final examinations, evaluations, and decisions associated with that determination.
*  All service treatment records pertaining to the Veteran's active Navy service.

2.  In view of the April 2010 medical history that the Veteran was unemployed due to disability, clarify whether he is claiming to be unemployable due to service-connected disabilities.  Unless the Veteran states that he is not claiming entitlement to a TDIU rating, provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim, to include the evidence needed to substantiate the claim on both a schedular and extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

3.  Schedule the Veteran for VA examinations to evaluate the manifestations and severity of the following service-connected disabilities:
*  GERD;
*  Asthma;
*  Chondromalacia patella of the right knee;
*  Degenerative joint disease, L3-4;
*  Tinea versicolor;
*  Allergic rhinitis.  
The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disabilities should be reported.  In particular, the examination for tinea versicolor should be scheduled for a period when the disability is in a period of flare-up, to the extent feasible, and the examiner should estimate the percentage of the entire body and of the exposed areas affected by the condition.  The examiner should also offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for higher ratings on appeal.  In addition, unless the Veteran states he is not claiming entitlement to a TDIU rating, entitlement to a TDIU rating should be addressed as well.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



